86 S.E.2d 201 (1955)
241 N.C. 614
George W. PATRICK, Administrator of the Estate of Johnnie Patrick, Deceased,
v.
PILOT LIFE INSURANCE COMPANY.
No. 93.
Supreme Court of North Carolina.
March 9, 1955.
P. H. Bell, Plymouth, Charles V. Bell, Charlotte, for plaintiff, appellant.
Wharton & Wharton, Greensboro, Norman & Rodman, Plymouth, for defendant, appellee.
PER CURIAM.
The plaintiff seeks to get around the exclusion clause in the policy by claiming the clause is contrary to the optional standard provision as set out in G.S. § 58253(6). The section cited refers to the unlawful conduct of the insured. In this case it is admitted that the insured was without *202 fault. The section cited, therefore, has no application. On the authority of Whitaker v. Jefferson Standard Life Insurance Co., 213 N.C. 376, 196 S.E. 328, the judgment is
Affirmed.
BARNHILL, C. J., and DEVIN, J., took no part in the consideration or decision of this case.